Matter of Alleyne v Ally (2015 NY Slip Op 05936)





Matter of Alleyne v Ally


2015 NY Slip Op 05936


Decided on July 8, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 8, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2014-11715
 (Docket No. O-15718-14)

[*1]In the Matter of Donald Alleyne, respondent,
vDeuel J. Ally, appellant.


Shellon O. Washington, Brooklyn, N.Y., for appellant.
Ella Royzman, PLLC, Brooklyn, N.Y., for respondent.

DECISION & ORDER
Appeal from an order of protection of the Family Court, Kings County (Maria Arias, J.), dated December 2, 2014. The order of protection, upon a finding, after a hearing, in effect, that the appellant committed the family offense of harassment in the second degree, directed the appellant, inter alia, to stay away from the petitioner until and including December 1, 2016.
ORDERED that the order of protection is affirmed, without costs or disbursements.
"The determination of whether a family offense was committed is a factual issue to be resolved by the hearing court" (Matter of Creighton v Whitmore, 71 AD3d 1141, 1141; see Family Ct Act §§ 812, 832; Matter of Kaur v Singh, 73 AD3d 1178). The hearing court's determination regarding the credibility of witnesses is entitled to considerable deference on appeal (see Hodiantov v Aronov, 110 AD3d 881; Matter of Cruz v Rodriguez, 96 AD3d 838, 838; Matter of Kaur v Singh, 73 AD3d at 1178; Matter of Creighton v Whitmore, 71 AD3d at 1141).
Here, contrary to the appellant's contention, a fair preponderance of the credible evidence supported the Family Court's determination that he committed acts which constituted the family offense of harassment in the second degree (see Penal Law § 240.26[1]; Family Ct Act § 812[1]; Hodiantov v Aronov, 110 AD3d at 882; Matter of Kaur v Singh, 73 AD3d at 1178). Thus, the issuance of the order of protection appealed from was warranted.
The appellant's remaining contention is without merit.
BALKIN, J.P., AUSTIN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court